Case: 13-10651      Document: 00512626687         Page: 1    Date Filed: 05/12/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                    No. 13-10651                                 May 12, 2014
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
STANLEY G. ROTHENBERG,

                                                 Petitioner-Appellant

v.

MAUREEN CRUZ, Warden, FCI Seagoville,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:12-CV-4041


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Stanley G. Rothenberg, federal prisoner # 76042-004, appeals the district
court’s denial of his 28 U.S.C. § 2241 petition challenging two prison
disciplinary convictions on due process grounds.                  Regarding the first
disciplinary conviction, Incident Report # 2213792, Rothenberg fails to address
the district court’s conclusion that his claims are not cognizable because the
claims concerned the conditions of his confinement rather than the duration of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10651    Document: 00512626687     Page: 2   Date Filed: 05/12/2014


                                 No. 13-10651

his confinement.      Therefore, Rothenberg’s claims regarding the first
disciplinary proceeding are deemed abandoned. See Hughes v. Johnson, 191
F.3d 607, 613 (5th Cir. 1999).
      With regard to the second disciplinary conviction, Incident Report
# 2218281, Rothenberg fails to address the district court’s dismissal of his
claim on the basis that temporary placement in administrative segregation
does not implicate a liberty interest. Therefore, that issue is also deemed
abandoned. See id.
      Rothenberg argues that his due process rights were denied because there
was insufficient evidence to support his disciplinary conviction for failure to
obey an order. He contends that the evidence was insufficient because the
correctional officer was not credible and because Rothenberg’s physical
limitations excused him from cutting in line. There was at least some evidence
upon which Rothenberg was convicted of the second disciplinary violation;
thus, the evidence was sufficient to support the disciplinary conviction. See
Superintendent, Massachusetts Corr. Inst. v. Hill, 472 U.S. 445, 455-56 (1985).
      Because Rothenberg failed to set forth facts which would entitle him to
relief, the district court did not abuse its discretion by refusing to hold an
evidentiary hearing. See Ellis v. Lynaugh, 873 F.2d 830, 840 (5th Cir. 1989).
      The judgment of the district court is AFFIRMED.




                                      2